Citation Nr: 1429346	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 26, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) and alcohol abuse.

2.  Entitlement to service connection for residuals of a parenchymal scar, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for left elbow disorder, to include  epicondylitis or a disorder due to undiagnosed illness. 

4.  Entitlement to service connection for a back disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1985 and from May 1989 to May 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and March 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for parenchymal scar, left elbow epicondylitis, a back disorder, and bilateral knee disorders, and granted service connection for PTSD with an initial rating of 30 percent, respectively.      

During the course of the appeal, in a December 2013 Decision Review Officer (DRO) decision and accompanying supplemental statement of the case, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with alcohol abuse and granted a 50 percent rating for such disability, effective September 26, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision so as to reflect the assigned staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In May 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, he waived agency of original jurisdiction (AOJ) consideration of additional evidence received since the issuance of the July 2013 supplemental statement of the case and, therefore, the Board may properly consider such evidence.  38 C.F.R. 
§ 20.1304(c) (2013).  Moreover, as this case is being remanded, the AOJ will likewise have an opportunity to consider such evidence in the reajudication of the Veteran's claims.

With respect to the claim for service connection of a back disorder, the Board notes that an April 1993 RO decision originally denied such claim on the basis of no evidence of a current back disorder.  The Veteran did not appeal such decision and, therefore, it is final.  

However, since the April 1993 RO decision, VA has implemented new regulations governing eligibility for service connection based on Persian Gulf service.  In November 1994, Congress enacted the Veterans Benefit Improvement Act of 1994 (P.L. 103-446) to provide compensation for Persian Gulf War Veterans with undiagnosed illnesses. This Act added 38 U.S.C.A. § 1117 to the U.S. Code effective November 2, 1994.  In response, VA amended the Adjudication section of Title 38 of the Code of Federal Regulations regarding the criteria for compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317.  See 60 Fed. Reg. 6665 (February 3, 1995).  Under the new criteria, a Persian Gulf War Veteran who served in the Southwest Asia theater of operations can be granted service connection for chronic disabilities resulting from an undiagnosed illness or combination of illnesses manifested by certain listed symptoms.  Muscle and joint pain are among the listed symptoms.  See 38 C.F.R. § 3.317(b)(4),(5).

Therefore, the claim for service connection for a back disorder must be considered on a de novo basis, without regard to finality of the previous RO determination.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  Therefore, such has been characterized as shown on the first page of this decision.  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the May 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Board finds that additional development is required to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

First, with respect to the claim for higher initial ratings for PTSD, the Board notes that the September 26, 2013 VA outpatient treatment record referenced in the December 2013 DRO decision and supplemental statement of the case, which is the primary basis for an increase to a 50 percent disability rating as of that date, is not of record.  In this regard, while a record from the Veteran's VA psychiatrist dated the same day is of record, such merely indicates that the Veteran was seen in the clinic for evaluation and medication management.  In contrast, the supplemental statement of the case explicitly references findings from such treatment, to include daily thoughts of suicide without a plan, anger outbursts, irritability, nightmares, and memory deficit.  Therefore, on remand, such treatment record should be associated with the record on appeal.

Relevant to the Veteran's claims for service connection for left elbow, back, and bilateral knee disorders, the Board finds that he should be afforded VA examinations so as to determine the nature and etiology of such disorders, to include whether such are due to an undiagnosed illness.  In this regard, the Veteran's service treatment records reflect that, in April 1990, the Veteran complained of mid-back pain, which was noted to be a paraspinous strain.  Likewise, in May 1990, the Veteran was treated for low back strain, as well as bilateral shin splints.  Additionally, he testified that his in-service duties as a truck driver, to include performing maintenance on the vehicles, caused problems with his joints, to include his left elbow, back, and knees.  The Veteran further indicated that, with respect to his bilateral knees, running and carrying a backpack/rucksack also caused such disorders and, regarding his back, he injured it lifting equipment.  The Board acknowledges that the Veteran has been diagnosed with chondromalacia patella of both knees, left knee mild osteoarthritis via X-ray evidence, and epicondylitis of the left elbow; however, there is no evidence of a diagnosis of a current back disorder.  As such, the Board finds that the Veteran should be afforded a VA examination so as to determine whether he has disorders of the left elbow, back, and bilateral knees that are attributed to a known clinical diagnosis and, if so, whether such are related to service and, if not, whether such are due to an undiagnosed illness.   

The Board acknowledges the Veteran's sworn testimony that he had a left elbow injury prior to service and that the same was aggravated during service.  However, a review of the service treatment records reveals that the Veteran injured his right elbow prior to service, not his left elbow.  Post-service treatment records confirm his reports of right elbow injury prior to service but not a left elbow injury.  Post-service X-rays indicate evidence of a healed, right elbow fracture.  There is no indication that he ever had a left elbow fracture.  Thus, there is no basis to seek a medical opinion regarding aggravation of a preexisting left elbow injury.  

Additionally, it is unclear from the available evidence if the Veteran has current residuals associated with the parenchymal scar (scar on lungs), which was noted on X-ray at his November 1991 separation examination.  He underwent a VA examination in November 2012 regarding respiratory disorders, and was found to have chronic bronchitis that is more likely than not due to his in-service exposure to breathing smoke from burning oil wells in Southwest Asia.  The examiner was asked to indicate whether any current respiratory disorders were due to the parenchymal scar, but the November 2012 VA examiner did not indicate whether the chronic bronchitis is due to the parenchymal scar.  As the opinion is incomplete, and given the Veteran's service in Southwest Asia and competent statements of respiratory problems, the Board finds that the Veteran's respiratory symptoms should be reexamined.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

On remand, the VA examiner is asked to address whether the Veteran has a known clinical diagnosis associated with the parenchymal scar, including chronic bronchitis which the November 2012 VA examiner related to service.  If the examiner determines that the Veteran's chronic bronchitis is not a residual of the parenchymal scar, then the examiner should address the private treatment records noting abnormal shortness of breath as well as the Veteran's sworn testimony that he has shortness of breath and can no longer run like he used to, and determine whether these symptoms are associated with the scar, but related to an undiagnosed illness.  The examiner should also consider the November 2012 VA examination report which indicated that the Veteran had been exposed to burn fields in service.  

Additionally, the Veteran should be offered the opportunity to identify any outstanding VA or private treatment records, to include those from Drs. Davis and Palmer, and, thereafter, all identified records, to include VA treatment records from the Central Alabama VA Healthcare System dated from 2007 to the present, should be obtained for consideration in his appeal.

Finally, upon the readjudication of the Veteran's service connection claims, the AOJ should consider whether such claimed disorders are due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file, any relevant, outstanding VA treatment records, to include the September 2013 VA psychiatric treatment record referenced in the December 2013 DRO decision and accompanying supplemental statement of the case, and VA treatment records from the Central Alabama VA Healthcare System dated from 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  In particular, he should be asked to complete an authorization and consent form for Dr. Davis, his primary care physician, and Dr. Palmer, from whom he receives psychiatric treatment, if he believes there are relevant, outstanding private treatment records. 

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his claimed joint disorders, specifically, his back,  left elbow, and bilateral knee disorders, as well as his residuals of a parenchymal scar, including a respiratory disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.

Joints
(A)  The examiner should specifically state whether the Veteran's symptoms of back, bilateral knee, and left elbow joint pain are attributed to a known clinical diagnosis.

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's military service, to include his in-service duties as a truck driver, to include performing maintenance on the vehicles, running and carrying a backpack/rucksack, and/or lifting equipment, and/or his in-service treatment for back strain and/or bilateral shin splints.

(C)  If the Veteran's symptoms of joint pain of the left elbow, bilateral knees, and/or back cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Parenchymal Scar
(A)  The examiner should indicate whether the Veteran has a known clinical diagnosis associated with the parenchymal scar, including chronic bronchitis which the November 2012 VA examiner related to service.  If chronic bronchitis is not related to the parenchymal scar, the examiner should address whether the Veteran has any other respiratory disorder that is associated with the parenchymal scar.  

(B)  If so, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's active duty service, to include his service in Southwest Asia and breathing smoke from burning oil wells in Southwest Asia.  

(C)  If the Veteran's symptoms of shortness of breath cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory and joint pain complaints and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  Regarding the Veteran's claims for service connection, the AOJ should consider whether such claimed disorders are due to an undiagnosed illness.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


